Citation Nr: 0109695	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayments of improved disability 
pension benefits totaling $23,281.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1952 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the Committee 
on Waivers and Compromises (the Committee) of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

Further development action is set forth in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The appellant's failure to notify VA of receipt of bingo 
winnings totaling $5,000 in 1995 concurrently with receipt of 
his pension benefits constitutes a willful failure to 
disclose a material fact with the intent to retain 
eligibility for improved disability pension benefits.

2.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in a creation of 
an overpayment of his pension benefits as a result of changes 
in his Social Security disability benefits for himself and his 
family.


CONCLUSIONS OF LAW

1.  The appellant's actions leading to creation of an 
overpayment of disability pension benefits resulting from his 
failure to report bingo winnings of $5,000 in 1995 
constituted misrepresentation of a material fact, precluding 
further consideration of waiver of the overpayment.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2000).

2.  The appellant's actions leading to creation of an 
overpayment of his pension benefits as a result of changes in 
his Social Security disability benefits for himself and his 
family, in the calculated amount of $18,281, did not 
constitute fraud, misrepresentation or bad faith.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

The overpayment of improved disability pension benefits 
totaling $23,281 actually represents two overpayments.  The 
first overpayment was created in March 1998 as a result of 
the appellant's failure to notify VA of changes in his Social 
Security disability income (increased rate paid to him as 
well as additional benefits paid to his wife and his disabled 
stepdaughter), while the second overpayment was created in 
January 1999 as a result of his failure to notify VA of his 
wife's bingo winnings of $5,000 for the year 1995.  In March 
1999, the appellant requested waiver of the debt based on 
financial hardship.  He also at that time requested an audit 
of his pension account and the overpayment in question, which 
was provided to him by the Debt Management Center in April 
1999.  In a June 1999 decision, the Committee denied the 
appellant's request for waiver on the basis that the evidence 
of record showed that he committed bad faith by, in essence, 
willfully failing to report receipt of income generated by 
his wife's bingo winnings in 1995 and changes in his Social 
Security income.  Accordingly, the Committee stated that it 
could not consider his request for waiver of the assessed 
overpayment under the standards of equity and good 
conscience.

On the basis of all the pertinent facts in this case, it is 
the opinion of the Board that the appellant's failure to 
notify the RO of his receipt of the bingo winnings in 1995 is 
deemed to be representative of a willful failure to disclose 
a material fact, with the intent to retain eligibility for VA 
improved pension benefits.  The evidence of record discloses 
that the appellant was awarded improved pension benefits 
1994, and during the period in which he was in receipt of 
these benefits, he was advised on multiple occasions to 
promptly notify the VA of any changes in his income or net 
worth.  However, he received $5,000 in bingo winnings in 1995 
that he never reported until the RO notified him that it 
received information to that effect.  He has not disputed or 
otherwise challenged the fact that he received this income, 
and it is not shown that he lacked capacity or was otherwise 
unaware of his responsibility to provide timely and accurate 
information concerning his income in connection with his 
receipt of VA improved pension benefits.  Absent an 
explanation for these omissions, his failure to do so was 
willful in nature and shows an intent to obtain and retain 
eligibility for VA benefits under false pretenses.  The Board 
therefore concludes that the appellant failed to disclose a 
material fact concerning the bingo winnings received for the 
year 1995.  The appellant was on notice of his obligation to 
notify the RO of his income or net worth at the time he was 
awarded improved pension benefits in 1994.  He was reminded 
of this obligation on several occasions thereafter, but he 
evidently chose to ignore this obligation by failing to 
disclose his wife's substantial bingo winnings of $5,000 for 
the year 1995.  The fact that his income received from these 
sources represented a "material" fact is not in doubt; VA 
pension awards are based on the difference between countable 
annual income and the maximum annual rate for a given 
reporting period.  Thus, there can be no mistaking that he 
was on notice that his total family income or net worth could 
potentially impact his receipt of the bingo winnings.

Accordingly, with respect to the portion of the overpayment 
created as a result of the receipt of $5,000 in bingo 
winnings in 1995, further consideration of the appellant's 
waiver claim under the standard of equity and good 
conscience, which would include the element of financial 
hardship claimed on appeal, is legally barred by statute.  
38 U.S.C.A. § 5302(c) (West 1991).

However, with respect to the Social Security benefits, the 
Board does not believe that the circumstances that led to the 
overpayment created in March 1998 rises to the level of "bad 
faith."  The record discloses that the appellant had already 
notified VA when he applied for pension benefits in May 1994 
that his wife had applied in 1993 for Social Security 
disability benefits and that he therefore expected to receive 
these benefits in the near future.  See Veteran's Application 
for Compensation or Pension, VA Form 21-526, Box 34F, dated 
May 23, 1994.  The record shows that she began receiving 
these benefits in 1994, effective from 1992.  Thereafter, the 
record shows that he notified VA in January 1995 that the 
Social Security payments for his disabled stepdaughter were 
paid directly to the state hospital where she was 
institutionalized.  In addition, with respect to his 
disability benefits, the record shows that the RO was on 
notice of his increased monthly payment ($445) as early as 
July 1995 when he filed a Financial Status Report in 
connection with a previous overpayment.  Similar to VA 
pension benefits, Social Security payments are frequently 
adjusted for cost-of-living increases and by other statutory 
mandates, and therefore, the Board is not convinced that the 
relatively small increase he began receiving for his benefits 
in December 1994 would lead him to believe that he was 
receiving VA pension benefits that he was not entitled to.  
This situation is to be contrasted from his receipt of the 
bingo winnings in 1995, where only he would be in a position 
to promptly advise VA of receipt of this income.  In the case 
of the Social Security benefits, the record shows that VA was 
at least aware that he expected to receive additional 
benefits payments for his wife in the near future when he 
applied for pension in 1994 and that he had a disabled adult 
child who was institutionalized.  Hence, while the appellant 
clearly failed to take immediate action to notify VA of these 
changes in his Social Security income, the Board does not 
believe that his actions or omissions giving rise to the 
March 1998 overpayment constituted "bad faith" within the 
meaning of the regulations, i.e., "undertaken with intent to 
seek an unfair advantage and with knowledge of the likely 
consequences."  For these reasons, the Board finds that he 
was not acting in a deceptive manner or attempting seek an 
unfair advantage with regard to changes in his Social 
Security benefits.

Accordingly, the Board concludes that the appellant's actions 
leading to the March 1998 overpayment created as a result of 
changes in Social Security income, in the calculated amount 
of $18,281 (derived by subtracting the $5,000 in bingo 
winnings from the total overpayment amount of $23,281), did 
not constitute fraud, misrepresentation or bad faith and 
therefore, waiver of recovery of this portion of the total 
overpayment of VA pension benefits is not precluded by law.


ORDER

Waiver of overpayment of improved disability pension benefits 
created as a result of the receipt of $5,000 in bingo 
winnings in 1995 is denied.

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant as to the portion 
of the overpayment of his pension benefits created as a 
result of changes in his Social Security disability benefits, 
in the calculated amount of $18,281, the appeal is resolved 
in his favor.
REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
portion of the overpayment of pension benefits created as a 
result of changes in Social Security disability benefits, in 
the calculated amount of $18,281, the Board must remand this 
case to the agency of original jurisdiction for additional 
development and adjudication.  See 38 C.F.R. § 19.9 (2000).

In view of the foregoing, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection of the overpayment of pension 
benefits created as a result of changes 
in Social Security disability benefits, 
in the calculated amount of $18,281, 
would be contrary to the standard of 
equity and good conscience.  Supporting 
analysis and explanation must be 
provided.  If the findings remain adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the agency of original 
jurisdiction subsequent to the issuance 
of the November 1999 statement of the 
case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the appellant until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



